European Refugee Fund for the period 2008 to 2013 (amendment of Decision No 573/2007/EC). Migration from the Schengen Information System (SIS 1+) to the second generation Schengen Information System (SIS II) (amendment of Regulation (EC) No 1104/2008) - Migration from the Schengen Information System (SIS 1+) to the second generation Schengen Information System (SIS II) (amendment of Decision 2008/839/JHA) - The establishment of a joint EU resettlement programme (debate)
The next item is the joint debate on:
the report by Mr Tavares, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a decision of the European Parliament and of the Council amending Decision No 573/2007/EC establishing the European Refugee Fund for the period 2008 to 2013 as part of the General programme 'Solidarity and Management of Migration Flows' and repealing Council Decision 2004/904/EC - C7-0123/2009 -,
the report by Mr Coelho, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council regulation amending Regulation (EC) No 1104/2008 on migration from the Schengen Information System (SIS 1+) to the second generation Schengen Information System (SIS II) - C7-0244/2009 - 2009/0136(NLE)),
the report by Mr Coelho, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council regulation amending Decision 2008/839/JHA on migration from the Schengen Information System (SIS 1+) to the second generation Schengen Information System (SIS II) - 2010/0006(NLE)), and
the report by Mr Tavares, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the establishment of a joint EU resettlement programme.
Madam President, Commissioner, ladies and gentlemen, I would like to start by reminding you that Parliament has already criticised the enormous delays in implementing the second generation Schengen Information System (SIS II). On 22 October 2009, we adopted a resolution on the SIS II and the Visa Information System. The European Parliament once again expressed deep concern at the delays in commencing operations and requested information from the Commission and the Council on the results of the technical tests, demanding full transparency regarding the implementation process for the SIS II.
The SIS II should have become operational in 2007. We are now in 2010 and no one is able to give a firm answer on when it will be concluded. As regards the package of proposals that we are considering, four fundamental questions arise. First, when is this migration to take place? Before the SIS II can become operational it must be personally tested to check whether the system is capable of functioning in accordance with the technical and operational requirements set out in the respective legal instruments. Only after all these tests have been successfully concluded can migration from the first generation Schengen Information System to the SIS II take place.
Second, have these tests been concluded? No. Faced with enormous delays to the project, and because of all the problems and difficulties encountered, the Council decided to carry out two 'milestone' tests: the first in the fourth quarter of 2009 and the second in summer 2010. However, the first test had to be postponed until late January because the prerequisites had not been met. The test took place between 21 and 24 January 2010: apparently the system worked for the first 25 hours, but was notoriously unstable throughout the rest of the test. This test was carried out again between 2 and 5 March, and the final assessment and validation of the second set of tests took place on 6 April.
Although the test conditions were not fully respected by the Member States or the contracted company, and despite the fact that the limited number of transfers did not comply with the required response times, the great majority of Member States concluded that the deviations were insignificant and that the tests' major objectives had been met. The new general timetable and budgetary plan are to be adopted at the next Council meeting in June, or in October 2010 at the latest.
It was also thought essential that the following conditions be met before the system becomes operational. The Milestone II test must be successfully carried out and the operating conditions must be fully met. The overall test for which there is provision in Article 55 of the Regulation must also be successfully carried out, and the safety of the network completely ensured.
Third question: why is it so urgent for these initiatives to be adopted? Although the conditions necessary in order to go ahead with the migration have not all been met, nor is a time foreseeable when that will be the case, the mandate that was granted to the Commission to develop the SIS II will expire again on 30 June 2010. We therefore have to amend the sunset clauses in the migration instruments adopted in 2008 in order to prevent them from expiring.
For my fourth and final question, what aspects of the proposals have I sought to amend? First, the insertion of a sunset clause, which the Commission had not proposed. We propose that it be set for 31 December 2013. Given the considerable delays, it is also essential that it be set out in the legal basis that the solution used, whatever it may be, must be based on the available technology, must follow a reasonable timetable and must be acceptable in terms of cost effectiveness.
The Global Programme Management Board must also be created, and its management of the SIS II formally integrated. I am absolutely convinced that if this body had existed from the start, we would have managed to be better coordinated, we would have known more, and we would have been more effective.
Finally, I consider it crucial that the migration process be submitted to parliamentary scrutiny. Parliament is not just responsible for the legal basis: as budgetary authority, it also ensures the supervision of actions financed by the Union budget. That is why I, alongside my fellow Member, Mr Alvaro, have tabled an amendment to place funds in reserve. I have also tabled an amendment alongside my fellow Members Mr Alvaro, Mrs Ludford, Mr Enciu and Mrs Hohlmeir to request an audit by the European Court of Auditors. I would like to thank everyone for being extremely cooperative.
I am unable to give the floor to Mr Tavares right now because he has had some slight transport problems thanks to a certain volcano. As soon as he joins us, I will give him the floor.
Madam President, SIS II is a tale of attempts, failures and new attempts that has gone on for years. These attempts, failures and new attempts have thus far gobbled up a total of EUR 90 million - 90 million which, in many people's eyes, has been completely wasted.
From a budgetary point of view, I can endorse Mr Coelho's every sentence, every word and every effort. We are working very closely and very well together on this. We all have a common interest in SIS II working. Sometimes, however, you have to admit - as with many things in life - when things are not working, and you have to consider alternatives.
We, as the European Parliament, are not prepared to give up this project already and we will support Commissioner Malmström, who has accepted this difficult inheritance, in any way we can. It must be clear, however - and we have established this in the Committee on Budgets and are also recommending it to the plenary - that contributions for SIS II be placed in the reserve, so that we can have more control over the use of these funds. Personally, I expect that there is a plan B for the case where we admit, one day, that we are not able to achieve what we wanted to achieve.
In the absence of Mr Tavares, I give the floor to Commissioner Malmström.
Member of the Commission. - Madam President, I should like to thank Mr Coelho and Mr Alvaro for their contributions, and thank you for the very constructive cooperation we have had on this extremely complicated file that I inherited. It is very complicated, but I am determined to work together with you in order to get this right in a transparent way and to see the project completed.
The vote tomorrow is very timely for the SIS II project. The Council has confirmed that the Milestone I test was successful and that the development of SIS II should continue on the basis of current technical solutions.
The legislative proposals before you contained three substantial elements: Mr Coelho made reference to them, and that will change the development of the project. First, as Mr Coelho said, the initial expiry date of the instruments - 30 June this year - has become unrealistic and will therefore be changed. This will allow the SIS II project to continue in the light of technical requirements and a global schedule which are currently being redefined with the Member States' experts. It will be available for the Council on 3 and 4 June.
The rapporteur calls for a specific deadline for SIS II development. I am sorry to tell you that the Commission is not yet in a position to take up that proposal. The Commission's experts, together with all Member States, are in the process of finalising the adaptation of requirements and the new global schedule. Once this is done, the Commission will make appropriate suggestions in the light of the new global schedule to be presented at the next Justice and Home Affairs Council in two weeks.
Secondly, the Global Programme Management Board is a group of technical experts advising on SIS II development and that should be formalised. The global management board has already proven to be a very good tool of cooperation and technical analysis between the Commission and Member State experts. The proposal will make sure that this will continue whilst streamlining the board's role, composition and procedures. For this reason - it is a purely technical body - it is not appropriate to open the board to MEPs and other parliamentary officials. We will continue to move forward on SIS II in a transparent way with the European Parliament, but we must keep a clear distinction between the technical work and political transparency. But in this spirit, the Commission is open to providing full technical information to the Members of this House by making available the reports of the board to Parliament, in line with what Mr Coelho suggests.
Thirdly, the necessary legal flexibility to carry out the development through an alternative technical scenario would be foreseen and I believe that we all agree on the rationale of this.
As regards the budgetary aspects of continuing SIS II development, the Commission shares the rapporteur's aim to make the most efficient use of taxpayers' money. In this context, the report asks to reserve Parliament's right to put funds for SIS II development for 2011 in the budgetary reserve. This is, of course, entirely within the discretion of the budgetary authority. From the point of view of budgetary implementation, I would only ask Mr Alvaro if there could be some sort of clear and efficient de-blocking procedure for the case when we would need the money. I would like to thank the LIBE committee, Mr Coelho and the Budgetary Control Committee rapporteur, Mr Alvaro, for their excellent cooperation on this file.
I am sorry that Mr Tavares is not yet here. We would have had an opportunity to discuss the EU resettlement programme - an extremely important subject - with him. As you know, a large majority of refugees worldwide are hosted in countries in Asia, Africa and the Middle East. Many of these refugees find themselves in Catch-22 situations: they cannot return to their country of origin, nor can they integrate locally in the country of first asylum, since many of these countries are themselves victims of conflict or poverty. For these groups of refugees, resettlement can be the only solution.
Through resettlement, the Member States of the European Union can demonstrate tangible solidarity with these often over-burdened countries of first asylum, at the same time protecting some of the most vulnerable refugees under sustainable and humane conditions. Today, resettlement is carried out, but there is no structural coordination at EU level. The Commission believes that the EU can play a bigger part and be more active on resettlement by strengthening the Union's role globally and showing solidarity with the most affected regions. The proposal tabled in September 2009 aims to improve the situation. We are very satisfied by the very positive response that Parliament and the Council have given to the proposal. I would particularly like to thank Mr Tavares for his sterling work on this, and I welcome the strong political consensus among the different groups on this matter.
The idea in the proposal is that the EU, in partnership with the UNHCR, will contribute to more strategic use of resettlement on the basis of an annual decision on the common priorities for resettlement. By pooling the national quotas, the EU can help to alleviate some of the most difficult conflicts in the world and in refugee situations. The programme leaves to each Member State the final choice as regards the number of refugees to be resettled, although it will enable them to coordinate and mutualise experiences and best practices. Through the annual exercise, the EU will be able to be more reactive to evolving challenges and global refugee needs in order to render more efficient the Member States' use of the European Refugee Fund. The programme will also help in a more targeted and practical cooperation project through the Asylum Support Office, working with both national administrations and civil society organisations. I fully support the rapporteur's idea of creating a specialised unit in the office to be established in Malta.
The Joint EU resettlement programme is being discussed at a crucial time: since 2007, five Member States - in addition to those which already had the programmes - have decided to start national resettlement programmes. Several other Member States have resettled Iraqi refugees over the past year in response to a commitment agreed at EU level in 2008. It is crucial that we maintain this positive momentum and that the adoption of the proposal is not delayed.
We regret, however, that certain divergences and procedural issues are hampering the rapid adoption of this proposal. This proposal is of great political significance. The Commission's decision to establish annual priorities for resettlement is an implementing decision, and forms part of the financial management of the European Refugee Fund. With respect to the 'delegated acts' procedures, we are concerned that the procedure would be considerably delayed, making management of the fund very difficult.
This is a first step towards a common approach; there will, of course, be a review of the experience, and there are plans to bring forward more ambitious initiatives as part of the Stockholm Programme.
Thank you, Commissioner, for your update. Although Mr Tavares is not with us, I want to thank him for the cooperation which we have enjoyed to date and to express on behalf of our political group our positive position on the resettlement programme.
We are talking about a single asylum area and the integrated refugee management policy that we need. Of course, the financing instrument to support this endeavour is the European Refugee Fund which, it is true, we have not sufficiently exhausted to date and there are margins for us to do bigger and better things.
The European response to global resettlement requirements has been adequate to date. I would remind you that the Member States participate on a voluntary basis and, so far, together with the two countries which took part in this particular resettlement, only 12 of the 27 Member States are participating in this endeavour and, to date, the figures from it have not been particularly encouraging. In 2009, 6 896 refugees arrived in Europe under the resettlement programme, which accounts for just 8.2% of the total.
We therefore certainly need better coordination and what we are trying to do, through this report and the consultation we held, was to give incentives, to explain to the Member States, that we have every reason to proceed with the application and implementation of this programme.
Of course, protection for human rights and our real solidarity with third countries are a top priority objective. However, we must understand that another argument why all the Member States have reason to participate in this programme is because, through this programme, we can send all those who need it a message that they have every reason to opt for legal channels in their efforts to reach Europe, to reach European territory, for a better future.
Illegal immigration could also be addressed indirectly through the resettlement programme, given that, if there are such programmes, refugees will not opt for illegal channels and will wait to be integrated into such programmes.
Finally, I wish to say that we tabled an amendment on the internal resettlement of refugees, which was not accepted. At some point, Commissioner, we expect an initiative from the Commission on this issue. Dublin II has put a burden on certain countries and it is very important that we push forward with the resettlement programme, with the help of the European Refugee Fund.
Madam President, I would like to thank Mrs Malmström for being here. I would like to express my support for the report and for the spirit of the work done by Mr Tavares, because his work with the non-governmental organisations, with the United Nations High Commission for Refugees, and the observance of comparative law from outside the European Union is very important.
These experiences are fundamental, and having been a member of a local council, I also believe that all the councils in Europe should make a commitment on this issue.
This is because, although we are going through a crisis, the deepest crisis has been the refugee crisis, which has been a crisis of collective amnesia. In Europe, and in rich countries, we have forgotten that the wars that cause refugees are wars for which we are responsible, for which our countries and governments are responsible. We need to overcome this collective amnesia.
I agree with what Mrs Malmström said about making a commitment and, of course, we need to make a commitment. A commission from Parliament has visited the Iraqi Palestinians. Of course they have: we need to make a commitment to these refugees.
I would, however, say the following to Mrs Malmström, with all due respect: the differences need to be overcome between Parliament - she herself was a Member - and the Commission regarding delegated acts. I would not like this report, which today appears to be generally well received, to end up being blocked because the Commission and Parliament do not agree on delegated acts.
Madam President, Commissioner, what we all discussed on this subject was that we simply must convince more Member States to take part in this programme. I believe there is much to be achieved in this regard by explaining the programme and also highlighting its benefits, as those who take part have thus far always said that they will continue to do so and that they welcome the programme.
It is very important to make clear which people this relates to. It relates to people who do not, themselves, have the power to come to Europe. These are women, children and the sick, who find themselves in refugee camps outside the EU and need our help. I think it is very positive that we will be deciding to make a larger proportion of the European Refugee Fund available in future.
At the same time, I also believe that it is very important that this money, if it is paid to the national Parliaments, the nation states, in other words, must not just disappear into the budget, but it really must be used in order to build a durable structure, that the money, in fact, even has to be passed on to the local authorities and to the towns and cities where the integration actually takes place, where the nursery places and housing are provided. It is a very important point that the towns and cities and the local authorities, as our allies, must be involved in this discussion.
The Member States are perhaps more inclined to reject this in the short term than the local authorities on the ground. In the predictability that this brings with it, I see an important element connecting us - the EU - and those on the ground bringing about the integration. All together, this could certainly give a boost to the resettlement programme, something that I think is very positive. Above all, there is one thing that needs to be stated very clearly, which is that the citizens cannot be left behind - people and associations must be found who ease the path of people who want to start a new life locally and who show them how their new town works or where the nearest swimming pool is.
We need a cross-society consensus that we want to take part in a resettlement programme, that it is a good solution, and that people will actually bring about integration on the ground.
Madam President, I would have preferred to hear from the rapporteur, Mr Tavares, but never mind; now he has finally joined us in this debate, and that is the main thing. I think that the work that he has managed to do to reach a consensus on the use of the European Refugee Fund, whose job it is to fund and encourage the Member States to develop their refugee resettlement programme, is exceptionally positive work, which Commissioner Malmström is strongly encouraging, and I am delighted to see that.
We must nevertheless bear in mind a few figures, which will allow us to put the scope of this fund into perspective. If we were to allocate the entire European Refugee Fund - something that I do not want because it would inevitably be detrimental to the funding of the conditions of reception of refugees and asylum seekers in Europe - we would barely be able to resettle 20 000 refugees in Europe, a number far removed from the request of the UNHCR, which has established that there are more than 470 000 refugees worldwide in need of resettlement, that is, people who genuinely have specific needs, vulnerabilities, weaknesses, and who cannot possibly return to their country of origin. We must therefore be sensible.
To me, the second precaution we must take - because we have experienced this in my country, France - concerns the media coverage of the resettlement of some refugees as a tree of charity hiding a forest of malpractice, because at the same time, this country, France, has just been condemned by the United Nations Committee against Torture for returning asylum seekers to third countries where they risk facing inhumane or degrading treatment.
I believe - and this is my final point - that these are the precautions that we must bear in mind.
Madam President, I would like to speak about the Schengen Information System. Today, we have to examine the legal framework within which migration from SIS I to SIS II can take place. I would say that the warning lights are all flashing red on the subject. Commissioner, the least we can say is that the tests have been inconclusive in this regard.
Nevertheless, despite the opposition of three of the larger Member States - France, Germany and Austria - the Commission is persisting. As you know, we in the Confederal Group of the European United Left - Nordic Green Left are just as persistent, I would say, when it comes to our reservations about the issues of storage and the risks that this involves in terms of data protection. I think we are living in a rather surreal period when the abuses and the risks linked to every aspect of security are increasingly being denounced by experts, who know what they are talking about. We must take precautions in the area of data protection for all citizens, whoever they may be. We must have a minimum commitment on file connection risks. We in France are well aware of the abuses that can result from file connection.
Commissioner, under the current circumstances, the GUE/NGL Group cannot support such a migration.
on behalf of the EFD Group. - Madam President, Britain is not signed up to Schengen, so technically this proposal should not apply to the UK. The old Labour government did not opt in, and the new Lib-Dem/Con coalition government must stay opted out. Such a scheme would merely encourage more refugees, genuine or not, to come to the European Union.
Imagine if Turkey joins the European Union: we can expect not just 72 million Turks to have automatic right of entry to European countries and Britain, but floods of refugees from places such as Iran and Iraq might cross the border into Turkey and then seek resettlement in Europe! Britain does not have to join this scheme, but watching our new government grapple with such issues will be interesting. One half of it, the Conservative Party, pretends to be Eurosceptic, whatever that means, while the other half, the Liberal Democratic Party, is unreservedly Europhile. However, our new Prime Minister, Mr Cameron, can solve such problems at a stroke as I described here yesterday.
The increase in the numbers of Members of this place requires a complete re-ratification of the Lisbon Treaty. Mr Cameron can simply choose not to re-ratify it, or he can belatedly uphold his cast-iron guarantee and give the British people the referendum on the Lisbon Treaty that they were denied.
Ladies and gentlemen, there are refugees in the world who can neither return to their countries because the situation is too unstable, nor stay in a transit country because it has not signed the Geneva Conventions and they cannot, for example, work in that country.
The numbers are relatively limited: 200 000 per annum, and the problem has already been solved for some of these refugees - whose only option is to be given a new life in a third country - by actors on the international stage that resettle refugees: 80 000 by the USA and some by Canada, Australia, Brazil and Chile. Who is missing from that list? Europe is missing, that is who.
During the Swedish Presidency, the Council judiciously admitted that it was necessary to greatly increase the number of refugees being resettled in Europe, going so far as to talk about 100 000. The Commission has also judiciously reviewed some statements by the European Refugee Fund to make possible a more vigorous and robust policy for resettlement of refugees.
I currently have two reports in the name of the Committee on Civil Liberties, Justice and Home Affairs: one codecision and one own-initiative. We have four new additions to correct the policies that are currently in place in the codecision; two of these, however, are procedural.
The first new addition is a dual approach. The Commission's proposal on which we are working mainly argues for regional priorities and then, within the regional ones, priorities that I would call 'humanitarian'. We saw fit to maintain these priorities but give them autonomy. In other words, we think that Europe must have intervention strategies in terms of resettling refugees, which are very important from a foreign policy point of view. These strategies must sometimes allow for intervention in certain areas of the world, open doors to a given country, or establish trust relationships in certain areas of the world. They must, however, give the Member States freedom to respond to situations in the rest of the world that are priority in humanitarian terms.
What situations are priorities? Victims of torture, women and children who are victims of sexual violence, or people who need to be resettled for serious health reasons, for example.
The second new feature is modulation. This aims to move from only 10 Member States that currently resettle refugees at European level, so that we can try to ensure that the other 27 Member States will start resettling them. To achieve this, we proposed increasing the sum to be assigned per refugee to the new Member States in the first year, decreasing it a little in the second and making it the same as the other Member States that resettle refugees from the third year onwards; this was conditional on the increased amount for the first years, which are the years in which it costs most to start a new resettlement programme, being used to develop a sustainable resettlement programme.
The other two new features are procedural. One gives the Commission the opportunity to start an emergency procedure to resettle refugees from a given area of the world - where there was a humanitarian disaster or a crisis situation - because the procedure that we had was being carried out on an annual basis and, clearly, disasters and humanitarian crises do not follow a timetable. The fourth new feature was that of the delegated acts, and here I must tell you very clearly, Mrs Malmström, that Parliament can take care of timetable arguments and procedural arguments very efficiently, and we promise to not take long to respond to delegated acts. We also promise that the prior consultation and debate that we proposed with, for example, the Committee on Civil Liberties, Justice and Home Affairs, the Committee on Foreign Affairs and the Committee on Development, can prevent any differences of opinion between Parliament and the Commission regarding the regions that are resettlement priorities.
What we cannot accept is the Commission, as guardian of the treaties, telling us that delegated acts to which it has no legal objection must not be adopted within the framework of this decision, which is so important in foreign-policy and humanitarian terms, simply because the acts seem bureaucratic to the Commission when we say that they are not.
What is happening is that, from our point of view and that of the legal service, this decision is part of the delegated acts, and, as such, we believe that it falls to the Commission to argue for the adoption of the delegated acts here, as guardian of the treaties, and not raise objections that are, currently, merely procedural. Above all, we believe that none of these issues must prevent us from achieving our common goal: that of resettling more refugees in the European Union.
(MT) Madam President, this resettlement programme which is being set up is filling a significant, long-standing void. I am, in fact, astonished at how this programme has not existed on a European level before. There are countries which have already set an example, such as the United States, which already operate very efficient resettlement programmes, having garnered considerable experience in this area. We can learn a lot from them.
These kinds of programmes are important because they demonstrate the European Union's willingness to show its human side with refugees worldwide. However, their other important objective is to curb the influx of illegal immigrants towards the European Union, including those who require protection.
Therefore, if the resettlement programme that is to be set up today can be used to resettle international protection seekers in Libya, then these people will doubtlessly have little reason to cross the Mediterranean Sea and risk their lives in the process. In this way, we would be helping both them as well as those European Union countries which are shouldering a disproportionate burden.
It goes without saying that this programme must be used in conjunction with another programme, one intended to help European Union countries who are carrying a disproportionate burden due to the current immigration flow. We need to prove to these countries that we are willing to establish a programme that will allow the transfer of people who are granted international protection to other European countries.
Thus far, this is still a pilot project, one that concerns Malta. However, I would like to see this project manifest itself permanently, and to see it extended to the other European Union countries that require it.
(RO) As rapporteur for the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament for the SIS issue, I am going to speak about this very matter. First of all, I would like to congratulate Mr Coelho for the huge effort he has invested in this and, in particular, for the consistency he has shown in finalising these two reports. I would also like to thank Commissioner Malmström because, since she has taken up her post, the Commission has started to show some transparency.
What has caused, and continues to cause, us concern is the failure to meet the deadlines for implementing SIS II. Parliament has expressed its position on several occasions on the delays, especially regarding the Commission's inability to set a precise date for launching its operation. The fact that we do not know for sure even now whether the tests carried out have been successful or not only serves to raise serious doubts about how the project is being managed.
Given that it is the European Parliament's duty to monitor the way in which Community money is spent, the proposal to keep in reserve the funds due to be allocated to the development of SIS II during the 2011 budget year is a normal safety measure to take. Parliament must be continually consulted on and informed about the progress of the SIS II project, which cannot be compromised due to a lack of political will or management ability. It must meet current requirements, support data protection and comply with the cost/benefit principle, with its deployment taking place within the exact timeframes specified for its implementation.
Madam President, I shall also speak on the Schengen Information System. First of all, I would like to thank Mr Coelho for his excellent work, and I would like to stress that my group - from the very beginning - was quite cautious in accepting SIS II, due to many implications concerning data protection.
Now it seems that the long SIS II saga is far from being finished. We see time delays and cost overruns; we do not have any positive results. We do not even have a consensus about the evaluation of test results - as Austria, Germany and France do not see them as being successful. In our opinion, the approach taken by the rapporteur is absolutely right. We have to be honest and admit that the current project might fail, and we have to discuss the alternatives. We should also carefully examine the reasons behind this failure; if we need to invest an additional EUR 30 million, Parliament should have all the information necessary for an informed consent.
We must also maintain a sunset clause. We cannot continue investing money into a lifelong project. Of course, certain flexibility should be there, but we must have clear criteria for evaluation and to react quickly if, again, something goes wrong.
(DE) Madam President, first of all, let me say that I believe - and I am referring to the Schengen Information System here - that the EU should not be operating a wish-based policy, but a policy based on the reality. When it comes to the Schengen Information System, that means that we must take account of the fact that the tests - what have been called the 'first milestone' - have failed.
After eight years of tinkering, we know that the aim of the measure proposed by the Commission - the migration from SIS 1+ to SIS II - is unachievable by the Member States, both on technical and legal grounds. That is not my evaluation - it is the evaluation of the Federal Republic of Germany. That is the position back in my home country, and it is a position, by the way, that I fully share. EUR 90 million has so far been squandered on this scheme, and the Commission would like to spend more. We do not want an extension of the deadline to 2013; we want to make that very plain. Instead, we want to abandon this system and start the search for an alternative.
Secondly, the German Left Party is fundamentally critical of SIS II - I want to point that out, too, at this juncture - as access to the system is being dramatically extended, for example, to the secret services. In Germany, there is a requirement that the secret services and the police are separated. Thus, any mixing of the secret services' and the police's data will mean that the whole system will be brought before the German Federal Constitutional Court. That is something that I needed to mention, at least from the German point of view. We also oppose SIS II because it involves the collection of vast quantities of data and the gathering and recording of biometric data. That is neither purposive nor proportionate.
(IT) Madam President, Commissioner, ladies and gentlemen, the aim of defining a framework of consistent strategies with a will to express real solidarity between Member States represents a step forwards in the coordination of Community policies on migratory flows. Yet this measure also represents part of a wider process, whose aim is the international protection of refugees. If civil society can usefully be involved in this process, this measure seems to be closely related to the imminent activation of the European Asylum Support Office.
We must immediately establish a list of priorities and aims to be achieved, with a time schedule and specific incentive measures. We must also allocate specific finance to increase the number of members, currently only ten, participating in the programme. Neither must we forget the need for health protection to supplement the social protection offered to people who are often worn out by their state of extreme weakness.
A computerised database will also allow the traceability of every process implemented to protect the family unit while they are in the process of resettling. In this context, collaboration with Member States may be decisive in ensuring that procedures are streamlined and flexible. We want a fairer and more realistic European Union that takes into account the efforts of southern European Member States in particular.
With third countries, it is crucial for the European Union to take responsibility for defining cooperation agreements, as Italy did recently with Libya and Niger. We believe that this is the way, the only possible way, to move on from a form of solidarity which, hitherto, has all too often been just a façade, to proper solidarity between European Union Member States in the overall management of migratory flows.
(SK) First, I would like to thank Mr Tavares for his work in the area of refugee policy, and at this point, I would also like to express my disappointment that less than half of all European Union Member States have official resettlement programmes for refugees from third countries.
Moreover, as has been said here many times, these programmes are not sufficiently coordinated, and as a result of the low level of coordination and cooperation between Member States of the Union, the costs associated with resettlement are also high, which naturally makes this idea rather unattractive.
I firmly believe, however, that given sufficient political will, we Europeans will be capable of creating an effective, fair and unified resettlement programme. To this end, it will be essential to create not only the programme itself, but also a special fund for the resettlement of refugees in the Union. This package would finance the creation of national resettlement programmes where they do not exist already, as well as coordination of activities at the central level. In my opinion, the ideal coordinator appears to be the European Asylum Support Office.
Madam President, I wish to thank everyone who has been working very hard on the seemingly never-ending story of SIS II: Mr Coelho and those in the field.
The issue of recurring delays and cost overruns is very worrying and, if not this, what else could be more telling about Mr Barroso's management skills in his first Commission? I believe that we should take these lessons which can be learnt here today and project them into the creation of a new IT agency, which could be situated in Tallinn. This would be a win-win situation: while the French colleagues could keep the servers in Strasbourg, the new programming work would be done in Tallinn by competent specialists with low management costs, thus avoiding a monopoly and embracing the idea of EU integration, and also giving a guarantee of data protection.
Finally, I would like to express my confidence in Commissioner Malmström's ability to resolve these complicated issues.
(ES) Madam President, I will explain my position succinctly.
I would first like to congratulate Mr Coelho. The process was supposed to be completed before 30 September, so the regulatory instruments need to be amended before they expire.
Secondly, there is no proposal from the Commission setting a deadline or removing the expiry clauses from the original proposals.
Thirdly, a precautionary period should be established for migration which, if necessary, could be extended through comitology.
Fourthly, the process is not subject to control by Parliament, which I think is a very bad thing.
Fifthly, we do not know the results of the tests of the second generation Schengen Information System, and Parliament must be informed.
Sixthly, based on what I have said, I support the rapporteur's proposals and the warning that the Court of Auditors will intervene if the project fails.
Regarding the reports by Mr Tavares on the European Refugee Fund and resettlement, I would also like to congratulate Mr Tavares. The main problem is a lack of solidarity within the Union. We need to be cautious about financial aid for Member States that take in refugees for the first time, particularly due to comparative injustice. These measures, which I support in principle, Mr Tavares, require a detailed prior financial study.
(FR) Madam President, ladies and gentlemen, in many respects, it is essential that we vote in favour, tomorrow, of amending the European Refugee Fund, and it is on this subject that I will focus my speech, at the same time as congratulating Mr Coelho and Mr Tavares on their deliberations and their work.
The vote on the ERF will shed light on the need for the Member States of the European Union to play their full part in resettlement in order to fill a double gap that exists in terms of the number of countries committed to the programme and the reception capacity of each country. Let us recall that here, we are talking about refugees who are often barely tolerated in the countries that have received them and whose living conditions can sometimes take a tragic turn if solutions are not found quickly.
Thanks to these new means, we can actually provide these particularly vulnerable people with greater security, so long as - and I stress this - each of the Member States involved with the ERF uses the funds concerned correctly and transparently, which is something that I know you are very concerned about, Commissioner Malmström. It will be difficult to take up the challenge when we know the lukewarm reception that the Member States have reserved for this new measure, and here too, Commissioner, I would like to underline your determination.
Finally, I would like to stress the fact that the integration of refugees is one of the keys to the success of this enterprise. The more we prepare for and explain the arrival of refugees, the greater the chances are that it will be accepted and will take place under the best conditions, and the more the Member States - we hope - will prove their commitment to resettlement. That is why our Parliament must vote overwhelmingly in favour of these amendments to the European Refugee Fund.
(DE) Madam President, in many Member States, including my home state of Austria, people no longer know where new asylum seekers can go, and the population quite rightly resists the idea of new reception centres. How can it be that, despite this, the resettlement of refugees in the EU is being promoted? The plan to allow into the EU asylum seekers who have already fled to a bordering third country such as Ukraine because the standard of living here is higher is thus completely incomprehensible. Especially in such times of economic crisis, it is all you can do to shake your head when it comes to proposals like this.
The entire EU asylum concept is a disaster, as far as I am concerned. According to the concept, an asylum seeker who is first picked up in Romania can then be sent back there for appraisal and for an asylum process. The idea of granting basic welfare provision to asylum seekers at the same high social security level as to nationals of the Member State in question is unrealistic and unaffordable. The EU should grant the protection of asylum to everyone who really needs it, to those who really are in need, but it should not open the floodgates to economic migrants.
What we need is greater protection of the external borders, quick, unbureaucratic procedures and, of course, a consistent repatriation strategy.
(RO) The basic principle underlying the European Union's involvement in asylum matters is to ensure a higher level of cooperation and solidarity between Member States. This cannot be achieved within individual countries. The adoption of a common European Union initiative is dictated by the increased strategic use of resettlement. A sound, well-targeted programme is required, which will be effective and of good quality. This programme will provide a suitable framework for ensuring that Member States will participate in the refugee resettlement process.
The efforts made by Member States to admit refugees must be supported and encouraged with additional financial incentives. These measures will enable us to show greater solidarity from the EU in relation to the global refugee issue. We will also encourage the participation of a significant number of Member States in this process.
(RO) I would first of all like to begin with a comment for my fellow Member from the left. I believe that the converse example is also valid: when an Englishman or Irishman commits a crime in my country, it should be possible to send him back.
The process for implementing the second-generation Schengen Information System has been delayed and it seems that this will not take place before the end of 2011. As a result, I would like to ask the Commission about what repercussions this has on the timetable for the countries not yet included in the Schengen area, but which are due to join.
It is unacceptable that, at the moment, the Commission cannot give an exact date for the launch of SIS II's operation, thereby raising considerable doubts about the management of this project. The additional costs and the need for new investment, if the migration to SIS II is going to end up failing and be included in the SIS 1+RE emergency plan, mean that much tighter budget control is required, especially for the new agency responsible for regulating and coordinating the implementation of SIS, VIS and Eurodac.
(DA) Madam President, a year ago, all of the Members of the European Parliament were in the midst of an election campaign and were seeking either to gain or regain our mandates, and I know that in many countries, the issue of the Schengen area in particular played an incredibly important role in the election campaign. There is a great deal of dissatisfaction among our electorate, the citizens of Europe, about the way in which the EU deals with these issues: the lack of internal border controls, the severely deficient external border controls, the utterly inadequate control of immigration and the spectre that is lying in wait for us in just under a year's time with regard to whether the Commission will give its approval for Bulgaria and Romania to also join Schengen.
I hear people saying that we must show solidarity, but, quite honestly, who is it we are to show solidarity with? Who is it that needs to show solidarity? When we see a massive exploitation of the system that both the EU and our Member States have set up, it is perhaps time that we also showed a little solidarity with the citizens, who are living with the failed policy that the Commission and its Member States have pursued.
(IT) Madam President, ladies and gentlemen, creating a common European asylum policy and resettlement policy means ensuring human rights and, at the same time, restricting illegal immigration.
Thank you, therefore, to the speakers and to Commissioner Malmström, as we now have a valuable tool, especially for countries with a Mediterranean coastline: countries such as Italy which, up until now, have not been able to rely either on real solidarity between Member States or on a fair division of responsibilities. These policies must be supported by an appropriate budget, but also by reliable checks on the programmes implemented, with suitable follow-ups and the identification of good practices.
My last words on the subject of human rights: we must give priority to those who are most vulnerable, minors, women who are victims of trafficking, of exploitation and of violence, including victims of genital mutilation, but I know that Commissioner Malmström has this properly in hand.
(DE) Madam President, at present, the European Union does seem to have access to unbelievable financial resources. After the EUR 750 billion support package we are now, once again, to spend enormous sums on the migration issue, but not, for example, on repatriation measures or even on securing borders - the supposedly secure Schengen borders, in any case, are as holey as a Swiss cheese. No, EUR 6 000 per person is to be provided for the voluntary acceptance of refugees from third countries.
If the EU really has the necessary loose change lying around, it should, I beg, support European families - then, perhaps, we would have a rising birth rate. The argument that we need immigration to counter the lack of children would then finally be superfluous. Instead of just opening up the floodgates to immigration, the Geneva Convention Relating to the Status of Refugees should finally be accurately applied and it, of course, does not apply to the army of economic migrants. If we do want to spend many millions, then they could be spent on the border protection agency FRONTEX, rather than the money pit that is the Schengen Information System.
(SK) I would like to talk about the Schengen Information System. We know that this system has taken relatively long to develop and has cost a lot of money, in addition to which the implementation costs are constantly rising and the results of trials are not known.
Perhaps it would be appropriate to conduct an audit of the work carried out so far on this system, to consider whether the system is viable and whether we know how to bring it to completion in such a way that it will be useful for Europe, and then decide how to proceed further.
As far as the resettlement programme is concerned, I agree that it is necessary to draw up a legislative standard which would restrict illegal immigration into the European Union, and which would establish the conditions for legitimate migration.
However, perhaps we should draw on the experience of our colleagues from developing countries, who say that not all migration, not all the journeys their countrymen make into the European Union, are about the security restrictions faced by these people, but are for economic reasons.
(DE) Madam President, I would actually just like to get a couple of comments about the Maňka report off my chest. I agreed this earlier on with your colleague. I want to express very clearly my opposition to the increase in the secretarial allowance, especially to the envisaged amount of EUR 1 500. Furthermore, I also oppose any increase in the staffing of this House and, should it be decided after a further evaluation that an additional EUR 1 500 per month for the secretarial allowance is to be made available, that would simply be to mock the taxpayers.
(The President cut off the speaker)
Mr Ehrenhauser, I think you are speaking on the wrong subject. This is the joint debate on the Schengen Agreement. I am sorry that you did not get to speak about the Maňka report, but I am afraid we have to move on now.
(PL) Above all, I would like to congratulate Mr Coelho on two more successful reports. Secondly, there can be no turning back from SIS II today. If we want to think about a secure system, SIS II must be introduced, and this is why I think we need to continue these measures and support the Commission on this. I will remind everyone that the new visa code stipulates that biometric data must be shown in the system. SIS 1+ does not give this guarantee. SIS II will enable rapid verification of data in future. So in this area of security, we must not stop work on SIS II. Of course, we might wish that this work could be more effective and more successful.
I will remind everyone that not so long ago, we also adopted measures which make it easy to travel throughout the Schengen Area with a long-term visa. In relation to this, work on SIS II must be continued. We want to support the Commission on this, in the hope that its work will proceed faster and be more effective, and we should wish the Commission success in this regard. Thank you.
Member of the Commission. - Madam President, I would like to thank all Members for their support and comments on these two different, but very important, subjects.
Starting with the SIS II, this has of course - and I am the first to recognise this - been a long saga, as somebody said. It is a complex dossier and very difficult. Probably there were things that could have been done better in the past, but since I took up office, I have really tried to deal with this in a very transparent and thorough way. The Commission has followed, to the letter, the roadmap outlined by the Council, and the Council agreed on conclusions at the last meeting. Some Member States were sceptical, but they did agree on the conclusion that the Milestone 1 test was successful. Right now, we are working with the different experts in order to assess and to define the final requirements of Member States to meet their operational needs and to define a more concrete timetable and way forward. I will make this proposal on 3 and 4 June to the Ministers for discussion and there will be a further assessment of this after the summer. We will, of course, be transparent and work with the European Parliament and the rapporteur all the time.
To answer the question on the new Member States, the accession of Bulgaria and Romania will be done via SIS I for all. Arrangements for Bulgaria and Romania are being made for that in the meantime.
We are preparing for a - hopefully successful - Milestone 2 test on SIS later this autumn. Until that is successfully complete, we have contacts and ways open in order to maintain the contingency plan for the future. We hope it will not be needed but we have made that preparation as well. In the meantime, let me thank all Members, especially Mr Coelho, for your support and assure you of the maximum transparency and engagement on the part of the Commission with the European Parliament on this dossier.
On the issue of resettlement, I fully agree with Mr Busuttil, who said that he was surprised that this did not exist before. It is, of course, a very good initiative to pool the resources of the Member States and to encourage further engagement on the global scene in order to alleviate pressure in refugee camps following a crisis or a very difficult situation. We can inspire Member States to make more intelligent use of the funds and to coordinate this with UNHCR. This is, of course, something that could really reinforce our role on the global scene, but also make a real difference for these people who are caught in a very difficult situation. UNHCR estimates there was a need for resettlement, last year alone, for 747 000 people. As Mr Flautre said, what we can do is a help but the needs are enormous. I think there is broad agreement on the aim and the purpose of this fund and I hope we can find a solution to the procedural issues very soon so the proposal can be adopted without delay.
Several Members made reference to internal solidarity. This is, of course, related, but is a slightly different subject. I recognise the need for this as well. The Commission has already made proposals in this regard. We have proposed a temporary suspension mechanism in the Dublin Regulation and we have established the European Support Office that will open in Malta later this year. We have the Malta pilot project and are evaluating this. I agree that we should try to find ways to make it more permanent and to involve more Member States. This is, of course, subject to the willingness of Member States to contribute, but the Commission will look at this and we will also look at a general intra-EU solidarity mechanism and present that next year. So we can come back to this discussion, which is slightly different from the EU resettlement programme but nevertheless very important.
Thank you very much to Mr Coelho, Mr Tavares and Mr Alvaro for your work on these two very important dossiers. I am looking forward to working with you to conclude them as soon as possible.
Many thanks for the positive comments by various fellow Members. Mrs Malmström, I wanted you to know that Parliament is aware that you inherited this process and we have faith in your abilities and your intelligence, to bring it to the best possible conclusion. We also appreciate the efforts you have made towards transparency, which my fellow member, Mr Enciu, did a very good job of highlighting, as a matter of fact.
As regards the deadline, we are giving off the wrong signals if the new migration instruments do not have a deadline. After all the delays, indefinitely extending the Commission's mandate does not make any sense. I understand that the Commission is in no position to bind itself to the target suggested by Parliament, but we will set it and, if for any reason, the process has not been completed by that point, you can come back to Parliament to request an extension and explain why it is needed. Extending the Commission's mandate without any deadline is a terrible signal after these delays, both to the European institutions and to the European public.
I agree with your idea that the Global Programme Management Board must not be an assembly. I therefore understand the Commission's reservations about limiting access to its work: I could not agree more. Parliament's proposal was the result of a less favourable draft of the Commission's original proposal, because the Commission, at the same time as limiting the composition of the Global Programme Management Board, was allowing any other official of the Commission, the Council or the Member States to participate. This raises a legitimate question: why can officials of the Commission and the Member States participate and not those of Parliament? If we restrict this body to its functions, I believe that we will all be in agreement, especially with the guarantees that the Commissioner has given regarding greater transparency.
Madam President, my thanks to the Members who have taken part in the debate and to the Commissioner. I believe that if there is any agreement about what is wanted in relation to the issue of refugee resettlement, it is because we understand that for once, in the debate on immigration - and we all know how difficult that is in Europe, along with the debate on asylum and refugees - what we have is a problem that we can solve. We can resolve it for ourselves and for the refugees, because anyone who has visited refugee camps knows that there are children there losing one, two, three years of study that they could be undertaking in Europe. I think that gives us the right degree of urgency for this debate.
I also hope that the procedural issues will be rapidly overcome, in accordance with what is written in the treaties, because we all know that what we have is not enough and we all know that just assigning part of the budget is still not a true refugee resettlement programme. It is, in fact, at this type of subject that we aimed the own-initiative report that we are also discussing here today and which is about quality: quality is of vital importance in the integration of refugees and requires a multilateral approach involving non-governmental organisations, local actors and local authorities. This approach must also resolve many of the bureaucratic issues with coordination that we have today.
If the process for these children, who are in refugee camps and are not yet studying and who would have the right to be resettled, is taking a long time, we are told by actors in the border agencies of several Member States that it is because it takes a long time for Member States to coordinate to validate transit documentation, for example, which can be done mainly using an instrument which, in the own-initiative report, we suggested should be implemented by the European Asylum Support Office (EASO). The EASO is a resettlement unit with a reduced number of officials, but with people who work permanently in resettlement, who know how to exchange best practices, who know how to introduce the new Member States to resettlement mechanisms, and who know how to coordinate even with the European External Action Service to facilitate resettlement processes.
When we have already decided that those people will be resettled, there is no reason for us to delay in tackling red tape and bureaucracy, before we can really deal with integrating them on European soil.
The joint debate is closed.
The vote will take place at noon today.
Written statements (Rule 149)
We are voting today on the adoption of a joint EU resettlement programme for asylum seekers from problematic third countries in the EU. However, there is another debate which needs to be held. For over ten years, Europe has seen an influx of large numbers of refugees and waves of immigration. The south of Europe has been left to shoulder the entire burden of European humanitarianism and it reached its limits some time ago. While Europe - quite rightly - has a fund ready for third countries, there is no provision for the Member States.
If nothing else, the rapporteur's report recognises the problem. Other reports, such as the report on the establishment of the European Asylum Support Office, constitute - at least on paper - an obligation to support states whose asylum and reception systems are under particular pressure, due to their geographical position. One expressly stated objective is to support the development of a solidarity mechanism, such as the transportation of persons entitled to international protection within the EU.
Let us hope that Europe gradually discovers solidarity. We must bear in mind that any delay here will harm our innocent fellow men.
In relation to the matter of the Schengen Information System, I would again like to point out the fact that the state authorities in the Czech Republic, as well as local authorities and individual politicians, including MEPs, constantly face complaints from Czech citizens over the gratuitous and humiliating police checks and inspections they are often subjected to when travelling to Germany, both in the vicinity of the state boundary and in the wider German border regions. This approach taken by German police and customs authorities, carried out with great frequency and dexterity, has a significant negative impact, not only on Czech-German relations but, above all, on the attitude of Czech citizens to European integration. Following the accession of the Czech Republic to the Schengen Information System, Czech citizens were told they had free and unhindered movement within the territory of the EU, including Germany, just as the Schengen System anticipates and guarantees. In my opinion, the behaviour of the German state authorities towards persons travelling from the Czech Republic is unfounded in a clear majority of cases and contrary to the declared free movement of persons.